Citation Nr: 0215292	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  94-00 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased schedular rating for a 
service-connected right wrist disability, currently rated 10 
percent disabling.

2.  Entitlement to an increased schedular rating for a 
service-connected right ankle disability, currently rated 10 
percent disabling.

3.  Entitlement to an increased schedular rating for a 
service-connected left ankle disability, currently rated 10 
percent disabling.

4.  Entitlement to an increased schedular rating for a 
service-connected left knee disability, currently rated 10 
percent disabling.

5.  Entitlement to a schedular disability rating in excess of 
20 percent for a service-connected right knee disability from 
the date of claim in June 1991 to January 23, 1996.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
February 1985.  This matter comes to the Board of Veterans' 
Appeals (Board) from a September 1992 rating decision by the 
Los Angeles Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In November 1995 and November 1999, the Board, in pertinent 
part, remanded the case to the RO for additional development 
of the evidence.  A review of the appellate record indicates 
the requested development has been sufficiently completed as 
to the issues of entitlement to ratings in excess of 10 
percent for the service-connected right wrist, right ankle, 
left ankle, and left knee disabilities.  The Board finds, 
however, that the requested development as to the issue of a 
schedular disability rating in excess of 20 percent for a 
service-connected right knee disability from the date of 
claim in June 1991 to January 23, 1996, was not sufficiently 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, this matter is addressed below in the remand 
portion of this decision.

The Board notes that the November 1999 decision also found 
the veteran's appeal as to the issue of entitlement to a 
rating in excess of 30 percent for a service-connected right 
knee disability had been withdrawn by correspondence dated in 
September 1999, and found that new and material evidence had 
been submitted to reopen a claim for entitlement to service 
connection for a low back disability.  

By August 2001 decision the RO granted service connection for 
a low back disability and notified the veteran that his 
appeal as to this matter was considered resolved.  The Board 
notes, however, that in correspondence received in September 
2001 the veteran filed a notice of disagreement with the 
effective dates and compensation levels assigned his low back 
disorder.  Therefore, those matters are also addressed in the 
remand at the end of this decision.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the Board finds a notice of disagreement has 
been submitted from a matter which has not been addressed in 
a statement of the case the issue should be remanded to the 
RO for appropriate action.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

The Board finds that the veteran's September 2001 
correspondence may be construed as a claim of entitlement to 
an earlier effective date for the award of a total disability 
rating based on individual unemployability and a request for 
a copy of his claims file.  This matter is referred to the RO 
for initial adjudication.  

It is also noted that in September and October 2001 letters 
to the RO, the veteran expressed his intention to revoke his 
appointment of the Disabled American Veterans as his appeal 
representative pursuant to 38 C.F.R. § 20.607.  


FINDINGS OF FACT

1.  Competent medical evidence demonstrates the veteran's 
service-connected right wrist disability is presently 
manifested by limitation of motion and subjective complaints 
of pain; the wrist is not ankylosed.

2.  Medical evidence demonstrates the veteran's service-
connected right ankle disability is presently manifested by 
marked limitation of ankle dorsiflexion; the ankle is not 
ankylosed.

3.  Persuasive medical evidence demonstrates the veteran's 
service-connected left ankle disability is presently 
manifested by no more than moderate limitation of ankle 
motion, including as a result of pain and dysfunction.

4.  Persuasive medical evidence demonstrates the veteran's 
service-connected left knee disability is presently 
manifested by no more than a slight disability.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right wrist disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.71a 
Diagnostic Code 5215 (2001).

2.  The criteria for a 20 percent rating, but no higher, for 
a right ankle disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.71a Diagnostic 
Code 5271 (2001).

3.  The criteria for a rating in excess of 10 percent for a 
left ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.71a 
Diagnostic Code 5271 (2001).

4.  The criteria for a rating in excess of 10 percent for 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.71a Diagnostic 
Code 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a change in law during 
the pendency of this appeal with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), which provides that on 
receipt of a complete or substantially complete application, 
VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103 
(West Supp. 2002).  VCAA also requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

Although the RO made no specific reference to VCAA as to 
these claims, the Board finds that the duties to the 
appellant, under both former law and the new VCAA, have been 
satisfied.  The record reveals that VA has conducted 
appropriate evidentiary development in this case and notified 
the veteran of these matters in the September 1992 rating 
decision, in the August 1993 statement of the case, and in 
the October 1993, December 1996, June 1997, January 1999, and 
August 2001 supplemental statements of the case.  As the 
veteran has been kept apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Although evidence associated with the veteran's claim for 
Social Security Administration (SSA) disability benefits is 
not of record, the Board finds no indication these reports 
include any pertinent information as to the issues addressed 
in this decision.  The Board notes that the records show the 
veteran was awarded SSA disability benefits in a May 1989 
decision, but that the matters addressed in this decision 
concern the present severity of his service-connected 
disabilities.  The available evidence of record includes 
extensive VA and non-VA treatment reports and recent VA 
disability evaluations specifically addressing the pertinent 
issues on appeal.  Thus, the Board finds the veteran's SSA 
records would provide only historical or cumulative evidence 
and that an additional attempt to obtain them would be 
futile.

In claims for disability compensation, VCAA requires that VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent examinations pertinent to his claims in 
December 1991, January 1996, and June 2000 and that medical 
evidence sufficient for an adequate determination of the 
matter on appeal has been obtained.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  

Thus, the Board finds that the duty to assist and duty to 
notify provisions of VCAA have been fulfilled, to include the 
revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.  As such, 
there has been no prejudice to the veteran that would warrant 
a remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating Claims

Disability evaluations are determined by application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

When an unlisted condition is encountered it is permissible 
to rate the disorder under a closely related disease or 
injury in which not only the functions affected but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

The U.S. Court of Appeals for the Federal Circuit has 
recognized the Board's authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2001).

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2001).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case with respect 
to benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Right Wrist Disability

Service medical records show that the veteran sustained a 
fracture to the right carpal navicular in September 1978.  
Reports dated in September 1979 reveal he underwent bone 
grafting for treatment of non-union of the right carpal 
navicular with small ulnar fragment.  A November 1984 medical 
evaluation board report noted the veteran complained of right 
wrist numbness which caused him to drop objects.  The 
examiner noted dorsiflexion to 60 degrees and palmar flexion 
to 45 degrees.  There was some tenderness to the navicular 
trapezium area but the nerves were intact.  The diagnosis was 
healed fracture to the right (dominant) navicular, following 
bone grafting.  

At his VA examination in May 1985 the veteran complained of 
severe right wrist pain.  The examiner noted the veteran's 
wrist was tender over the palmar aspect radial head.  Range 
of motion studies revealed flexion to 45 degrees, extension 
to 30 degrees, radial deviation to 5 degrees, and ulnar 
deviation to 30 degrees.  There was no evidence of swelling 
or crepitus.  X-ray examination revealed a probable ischemic 
necrosis of the navicular bone.  The diagnoses included 
status post right wrist fracture with moderate functional 
impairment.

By November 1985 decision the RO, in pertinent part, granted 
service connection for ischemic necrosis to the navicular 
bone of the right wrist, and assigned it a 10 percent 
disability rating.

On October 1991 private medical examination, the veteran 
complained of limited right wrist motion with stiffness and a 
"popping" sensation.  Range of motion studies revealed 
flexion to 35 degrees, extension to 30 degrees, radial 
deviation to 0 degrees, and ulnar deviation to 40 degrees.  
X-ray examination revealed an abnormal navicular density 
disorder.  The diagnoses included arthritis to the right 
wrist fracture, secondary to a navicular fracture.

VA examination in December 1991 noted x-ray studies revealed 
an old healed scaphoid fracture with arthritis to the radio-
scaphoid joint.  The diagnoses included degenerative 
osteoarthritis to the wrist.

VA medical records show the veteran sustained a right second 
metacarpal fracture in February 1993 as a result of an 
assault.  He was treated by open reduction and internal 
fixation of the fracture.  

In his August 1993 substantive appeal the veteran stated his 
right wrist disorder had become so severe that any use caused 
pain, and he was required to wear a brace.  

VA examination in January 1996 noted moderate, diffuse 
tenderness to the right wrist, most severe over the right 
navicular bone.  There was moderate edema to the wrist 
without erythema.  Range of motion studies revealed moderate, 
diffuse right wrist pain upon dorsiflexion to 30 degrees, 
palmar flexion to 30 degrees, ulnar deviation to 25 degrees, 
and radial deviation to 10 degrees.  Right forearm, wrist, 
and hand grip strength were reported as 70 percent of normal.  

A September 1998 private medical examination report noted 
palmar flexion to 30 degrees and dorsiflexion to 45 degrees.  
The diagnoses included limited motion of the right wrist due 
to navicular fracture with ischemic necrosis.

In a December 1999 statement the veteran claimed his right 
wrist disorder warranted a 50 percent disability rating.

On VA orthopedic examination in June 2000, the veteran 
complained of chronic right wrist pain, weakness, and 
stiffness.  He stated he used medication which keep the 
disorder from "locking up."  The examiner noted that the 
veteran was able to touch all fingers to the ipsilateral 
median palmar crease and oppose the thumb tip to the head of 
the 5th metacarpal of the hand.  Grip strength was 5/5.  
Palmar flexion was to 60/62 degrees, with normal flexion as 
80 degrees, and dorsiflexion to 55/56, with normal 
dorsiflexion as 70 degrees.  Ulnar deviation was 30/30 
degrees, with normal deviation as 45 degrees, and radial 
deviation was full.  There was no evidence of hand weakness 
or gross trophic forearm changes.  The diagnoses included 
degenerative joint disease of the right (dominant) wrist with 
moderate range of motion restrictions.  

Analysis

The Rating Schedule provides a maximum 10 percent schedular 
rating for limitation of motion of the wrist, major or minor 
arm, when dorsiflexion is less than 15 degrees or when palmar 
flexion is limited in line with the forearm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2001).  Normal range of motion 
of the wrist is 80 degrees of flexion, 70 degrees of 
extension, 20 degrees of radial deviation, and 45 degrees of 
ulnar deviation.  38 C.F.R. § 4.71, Plate I (2001).

The Rating Schedule also provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Code 5003.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Code 5003.  Id.  

Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a compensable rating for degenerative 
arthritis can be assigned when there is x-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups (10 percent), or x-ray evidence of same with 
occasional incapacitating exacerbations (20 percent).  Id.  
For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  See 38 C.F.R. § 4.45(f) (2001).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based upon functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The Court has held that a lay 
person can provide evidence of visible symptoms.  See Dean v. 
Brown, 8 Vet. App. 449, 455 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  VA regulations, however, require that 
a finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2001); see also Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991).

The Court has held, however, that section 4.40 did not 
require a separate rating for pain, but provided guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).

In this case, the Board notes the veteran is presently 
assigned a 10 percent disability rating for his right (major) 
wrist disorder, and that a higher schedular rating under the 
criteria for limitation of motion of the wrist is not 
possible.  See 38 C.F.R. § 4.71a, Code 5215.  The Board also 
notes that the record does not include evidence of wrist 
ankylosis as to warrant an alternative rating under the 
applicable criteria for that disorder.  See Code 5214 (2001).  

In addition, the Board finds the evidence of record does not 
indicate a higher schedular rating is warranted under 
alternative rating criteria for any impairment of supination, 
pronation, or to the radius.  See 38 C.F.R. § 4.71a, Codes 
5212, 5213 (2001).  Therefore, the Board finds entitlement to 
an increased rating for the veteran's service-connected right 
wrist disability is not warranted.

The Board further finds there is no persuasive evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Although the veteran 
claims, in essence, that his right wrist disorder interferes 
with employment, the objective medical evidence is not 
indicative of a marked interference with employment. In fact, 
the most recent VA examination noted only moderately 
limitation of motion and found no evidence of hand weakness.  
Hence, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, was not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.  The Board finds the 
preponderance of the evidence is against the veteran's claim.

II.  Right Ankle Disability

Service medical records show the veteran sprained his right 
ankle in October 1978.  X-ray examination was negative for 
fracture.  Subsequent service reports are negative for 
complaint or treatment for a right ankle disorder.

On VA examination in May 1985, the veteran complained of 
severe bilateral ankle pain.  The examiner noted the 
veteran's right ankle had full range of motion and was not 
tender.  The diagnoses included status post right ankle 
sprain, by history.  

VA medical records show the veteran underwent bilateral 
Chrisman Snook ankle reconstruction in June 1988 for ankle 
instability.  A hospital summary noted the veteran's post 
operative course was uncomplicated.  

In October 1990, the Board granted service connection for a 
right ankle disorder manifested by a spur on the right talus.  

VA examination in January 1991 included a diagnosis of status 
post reconstructive surgery of the right ankle.  It was noted 
the veteran complained of pain to the lateral aspect of the 
right ankle upon weight bearing and an inability to walk more 
than 1/8th of a mile before experiencing considerable 
discomfort.  The examiner noted the veteran walked with a 
slight limp favoring the right ankle.  There was no evidence 
of swelling to the ankle but there was a small amount of 
swelling and tenderness just anterior to the lateral 
malleolus.  Range of motion studies revealed extension 
slightly restricted at 0 degrees and normal flexion to 45 
degrees.  There was no evidence of ankle instability or 
ecchymosis.

By February 1991 rating decision the RO assigned a 10 percent 
disability rating for the veteran's service-connected right 
ankle disorder.  

An October 1991 private medical examination report noted the 
veteran complained of limited ankle motion with a "popping" 
sensation and a sharp ache.  The examiner noted bilateral 
tibia crepitation.  X-ray examination revealed bilateral 
tenodesis to the fibula tunnels.  The diagnoses included 
right ankle tenodesis.  

VA examination in December 1991 noted mild laxity to the 
ankles.  X-ray examination revealed degenerative changes.  
The diagnoses included mild bilateral ankle instability.  

Private medical reports dated in June and September 1992 show 
the veteran complained of severe ankle and knee pain when he 
did not use support braces.  The diagnoses included bilateral 
ankle arthritis.

In his August 1993 substantive appeal the veteran stated his 
right ankle disorder required he wear a brace and high top 
shoes.  He claimed the disorder warranted a 20 percent 
disability rating.

VA medical records dated in August 1993 noted range of motion 
revealed right ankle dorsiflexion to 20 degrees, plantar 
flexion to 40 degrees, inversion to 10 degrees, and eversion 
to 20 degrees.  There were areas of tenderness but no 
evidence of crepitation, palpable spurs, instability, 
erythema, swelling, or ecchymosis.  

VA examination in January 1996 noted the veteran complained 
of continued right ankle pain.  He reported he wore an air 
splint most of the time.  The examiner noted moderate 
tenderness over the anterior, medial, and lateral ankle.  
There was moderate and diffuse edema and pain upon 
dorsiflexion at 0 degrees and plantar flexion to 15 degrees.  
There was also moderate and diffuse pain upon medial and 
lateral deviation.  The diagnoses included chronic right 
ankle sprain.

A September 1998 private medical examination report noted 
right ankle plantar flexion to 10 degrees and dorsiflexion to 
10 degrees.  The diagnoses included limited motion of the 
right ankle.

In a December 1999 statement the veteran claimed his right 
ankle disorder warranted a 20 percent disability rating.

On VA orthopedic examination in June 2000 the veteran 
complained his right ankle gave out and that he experienced 
chronic pain with use.  The examiner noted range of motion 
revealed right ankle dorsiflexion to 0 degrees and plantar 
flexion to 45/45 degrees.  Inversion and eversion were full.  
There was no evidence of laxity and leg extensors and ankle 
reflexors were normal.  X-ray examination revealed a 
sclerotic region to the right central calcaneus, possibly 
post traumatic.  The diagnoses included status post bilateral 
ankle trauma with degenerative joint disease.

Analysis

The Rating Schedule provides compensable ratings for 
limitation of ankle motion which is marked (20 percent) or 
moderate (10 percent).  38 C.F.R. § 4.71a, Code 5271 (2001).  
The normal range of dorsiflexion is from 0 to 20 degrees and 
normal plantar flexion is from 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II (2001).

Based on the evidence of record, the Board finds the medical 
evidence demonstrates the veteran's service-connected right 
ankle disability is presently manifested by marked limitation 
of motion.  VA examinations in January 1996 and June 2000 
show the veteran was unable to dorsiflex the ankle and noted 
objective evidence of pain on use.  Therefore, the Board 
finds entitlement to an increased 20 percent maximum 
schedular disability rating for limitation of ankle motion is 
warranted.

There is no evidence of ankle, subastragalar, or tarsal joint 
ankylosis or malunion of the os calcis or astragalus.  The 
Board finds that, in the absence of such evidence, 
consideration of alternative ratings criteria is not 
warranted.  See Codes 5270, 5272, 5273 (2001).  There is also 
no persuasive evidence of any unusual or exceptional 
circumstances to warrant an extraschedular rating for this 
disability.  Thus, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service was 
unwarranted.  See Bagwell, 9 Vet. App. 337.  

III.  Left Ankle Disability

Service medical records show that the veteran injured his 
left ankle in 1982.  A November 1984 medical evaluation board 
report noted that he complained his left ankle bothered him 
when he walked on it the wrong way.  The examiner noted left 
ankle dorsiflexion to 10 degrees and plantar flexion to 40 
degrees.  There was a positive anterior drawer sign, but no 
evidence of varus apprehension or talar tilt.  X-ray 
examination revealed a normal mortise syndesmosis with 
minimal anterior osteophyte formation to the distal end of 
the tibial plafond.  There was also calcification in the area 
of the deltoid ligament.  The diagnoses included left ankle 
subluxation.

At his VA examination in May 1985 the veteran complained of 
severe bilateral ankle pain.  The examiner noted the 
veteran's left ankle had full range of motion and was not 
tender.  There was some joint crepitus on movement.  The 
diagnoses included status post left ankle fracture, by 
history.  

By November 1985 decision the RO, in pertinent part, granted 
service connection for residuals of a left ankle fracture, 
and a zero percent rating was assigned.

On October 1991 private medical examination, the veteran 
complained of limited ankle motion with a "popping" 
sensation and a sharp ache.  The examiner noted bilateral 
tibia crepitation.  X-ray examination revealed bilateral 
tenodesis to the fibula tunnels.  The diagnoses included 
unstable left ankle, post failure of tenodesis.

VA examination in December 1991 revealed mild laxity to the 
ankles.  X-ray examination revealed a slight cyst and 
osteophytes to the left ankle.  The diagnoses included mild 
bilateral ankle instability and mild degenerative changes to 
the left ankle joint.

Private medical reports dated in June and September 1992 show 
the veteran complained of severe ankle and knee pain when he 
did not use support braces.  The diagnoses included bilateral 
ankle arthritis.

In his August 1993 substantive appeal the veteran stated his 
left ankle disorder required he wear a brace and high top 
shoes to bear weight and prevent dislocation.  He claimed the 
disorder warranted a 40 percent disability rating.

VA medical records in August 1993 noted left ankle 
dorsiflexion to 20 degrees, plantar flexion to 40 degrees, 
inversion to 10 degrees, and eversion to 20 degrees.  There 
were areas of tenderness and snapping to the left ankle but 
no evidence of crepitation, palpable spurs, instability, 
erythema, swelling, or ecchymosis.  

On VA examination in January 1996, the veteran complained of 
continued left ankle pain; he reported he wore an air splint 
most of the time.  The examiner noted moderate tenderness 
over the anterior, medial, and lateral ankle.  There was 
moderate and diffuse edema and pain on dorsiflexion at 5 
degrees and plantar flexion to 15 degrees.  There was 
moderate and diffuse pain on medial and lateral deviation.  
The diagnoses included chronic left ankle sprain and 
degenerative arthritis.

A September 1998 private medical examination report noted 
left ankle plantar flexion to 45 degrees and dorsiflexion to 
10 degrees.  The diagnoses included limited motion of the 
left ankle.

In a December 1999 statement the veteran claimed his left 
ankle disorder warranted a 40 percent disability rating.

VA orthopedic examination in June 2000 noted moderate soft 
tissue swelling about the lateral malleolus.  There was no 
evidence of laxity to the intrinsic left foot/ankle 
ligaments.  Range of motion revealed left ankle dorsiflexion 
to 6/6 degrees and full plantar flexion, inversion, and 
eversion.  The leg extensors and ankle reflexors were normal.  
X-ray examination revealed degenerative changes to the left 
medial tibial talar joint with possible old trauma.  The 
diagnoses included status post bilateral ankle trauma with 
degenerative joint disease.


Analysis

The Rating Schedule provides compensable ratings for 
limitation of ankle motion which is marked (20 percent) or 
moderate (10 percent).  38 C.F.R. § 4.71a, Code 5271 (2001).  
The normal range of dorsiflexion is from 0 to 20 degrees and 
normal plantar flexion is from 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II (2001).

The medical evidence of record demonstrates the veteran's 
service-connected right ankle disability is presently 
manifested by no more than moderate limitation of motion.  
Although a VA examination in January 1996 noted moderate and 
diffuse edema and pain on dorsiflexion at 5 degrees and 
plantar flexion to 15 degrees, subsequent private and VA 
examinations revealed plantar flexion to 45 degrees and 
dorsiflexion to 10 degrees and dorsiflexion to 6/6 degrees 
and full plantar flexion.  The Board finds the veteran's 
subjective complaints of additional left ankle limitation as 
a result of pain and dysfunction are not supported by the 
most recent objective medical findings.  The Board also notes 
the January 1996 VA examination findings as to the left ankle 
disorder are inconsistent with other medical evidence of 
record.  Therefore, the Board finds entitlement to an 
increased rating for a left ankle disability is not 
warranted.

There is no evidence of ankle, subastragalar, or tarsal joint 
ankylosis or malunion of the os calcis or astragalus.  The 
Board finds in the absence of such evidence that 
consideration of alternative ratings criteria is not 
warranted.  See Codes 5270, 5272, 5273 (2001).  There is also 
no persuasive evidence of any unusual or exceptional 
circumstances as to warrant an extraschedular rating for this 
disability.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service 
was not warranted.  See Bagwell, 9 Vet. App. 337.

In this case, the Board finds no provision upon which to 
assign a higher rating.  The Board finds the preponderance of 
the evidence is against the veteran's claim.

IV.  Left Knee Disability

Service medical records show the veteran incurred a left 
patellar dislocation in April 1982 and that in February 1984 
he underwent left knee diagnostic arthroscopy with excision 
of loose cartilage of the mid patellar facet, drilling of the 
patella, and lateral "retinacular" release.  An October 
1984 medical evaluation board report noted the veteran 
complained of bilateral knee pain when he was active, such 
as, running, prolonged sitting or walking, ladder climbing, 
or with twisting motions.  The examiner noted the knee was 
not effused and that the veteran had full extension and 
flexion greater than 120 degrees.  The cruciate, collateral, 
and meniscal ligaments were normal but there was marked 
retropatellar tenderness.  X-ray examination was normal.  The 
diagnoses included left knee chondromalacia.

At his VA examination in May 1985 the veteran complained of 
severe bilateral knee pain and swelling.  The examiner noted 
the veteran's left knee was not swollen or tender.  Range of 
motion studies revealed extension to 0 degrees and flexion to 
140 degrees.  The diagnoses included status post left knee 
surgery.

By November 1985 decision the RO, in pertinent part, granted 
service connection for residuals of left knee surgery, and a 
zero percent disability rating was assigned.

VA medical records from October 1990 show magnetic resonance 
imaging (MRI) studies revealed no evidence of meniscal or 
ligamentous injury to the left knee.  An August 1991 report 
noted left knee flexion to 140 degrees with evidence of 
patella grinding and laxity.  There was no evidence of 
appreciable muscle atrophy and Lachman's sign was negative.  
The diagnosis was status post bilateral knee injuries.  

An October 1991 private medical examination report noted the 
veteran complained of a constant sharp ache.  Range of motion 
was from 0 to 135 degrees.  The ligaments were all intact.  
X-ray examination revealed degeneration in the tibia with 
arthritis.  The diagnoses included patella arthritis, 
secondary to left knee fracture.  

VA examination in December 1991 noted range of motion of the 
left knee from 0 to 125 degrees.  There was no evidence of 
ligament laxity.  Testing revealed patella grind at 2+ with 
pain and trace joint-line tenderness.  X-ray examination 
revealed moderate osteoarthritis to the patello-femoral 
compartment.  The diagnoses included moderate osteoarthritis 
to the patello-femoral joint.

Private medical reports dated in June and September 1992 show 
the veteran complained of severe ankle and knee pain when he 
did not use support braces.  The diagnoses included rule out 
bilateral meniscal tear.

A November 1992 VA MRI study revealed a Grade II signal 
abnormality to the posterior horn of the medial meniscus of 
the left knee but no definite meniscal tear.  The ligaments 
were intact and the visualized osseous structures appeared 
normal.  There was a small, left suprapatellar effusion.  

In his August 1993 substantive appeal the veteran stated his 
left knee disorder required he wear a brace and was most 
painful upon dislocation.  He claimed the disorder warranted 
a 30 percent disability rating.

VA medical records dated in August 1993 noted left knee range 
of motion from 0 to 135 degrees.  The anterior and posterior 
cruciate and medial and lateral collateral ligaments were 
stable.  McMurray's, Lachman's, and pivot shift tests were 
negative.  The examiner noted there was full range of motion 
with deep popping and areas of tenderness but no evidence of 
erythema, swelling, or ecchymosis.  

VA examination in January 1996 noted the veteran complained 
of continued left ankle pain.  The examiner noted moderate 
tenderness over the anterior left knee.  There was no 
evidence of edema, erythema, or cruciate or collateral 
ligament injury.  Range of motion studies revealed moderate, 
diffuse pain upon extension to 5 degrees and flexion to 100 
degrees.  McMurray's sign was negative.  Left thigh, lower 
leg, and ankle motor strength were 40 percent of normal.  The 
diagnoses included degenerative arthritis of the left knee.

A September 1998 private medical examination report included 
a diagnosis of left knee chondromalacia.  The examiner noted 
that the veteran's lower extremities were without restriction 
due to muscle atrophy, contracture, weakness, or lack of 
coordination.  

In a December 1999 statement the veteran claimed his left 
knee disorder warranted a 30 percent disability rating.

At his VA orthopedic examination in June 2000 the veteran 
complained he experienced pain, increased with use, and 
instability to the left knee.  The examiner noted mildly 
decreased flexion at 120/125 degrees with full extension.  
McMurray's and Lachman's testing were normal.  Mild 
discomfort was expressed, by facial grimace, upon patellar 
compression.  There was no evidence of ligamentous laxity.  
X-ray examination revealed mild medial and patello-femoral 
compartment narrowing.  The diagnoses included status post 
left patellar fracture with residual patello-femoral 
syndrome.  

Analysis

The Rating Schedule provides compensable ratings for 
impairment of the knee when there is evidence of slight 
(10 percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2001). 

As noted above, the Rating Schedule also provides that 
traumatic arthritis, established by x-ray findings, is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Codes 5003, 5010.

Compensable ratings are provided for limitation of extension 
of the leg when extension is limited to 10 degrees (10 
percent), 15 degrees (20 percent), 20 degrees (30 percent), 
30 degrees (40 percent) or 45 degrees (50 percent).  See 
38 C.F.R. § 4.71a, Code 5261 (2001).  Limitation of leg 
flexion is compensable when flexion is limited to 45 degrees 
(10 percent), 30 degrees (20 percent), 15 degrees (30 
percent).  Code 5260 (2001).  Normal knee flexion and 
extension is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate 
II (2001).

Under VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), when a 
veteran with knee disability rated for instability also has 
arthritis and limitation of motion in the knee at a 
noncompensable degree, then a separate rating may be assigned 
for the arthritis and limitation of motion under Codes 5003, 
5260, and 5261.  A subsequent opinion, VA O.G.C. Prec. Op. 
No. 9-98 (Aug. 14, 1998), indicated in a footnote that a 
separate rating for arthritis may also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59 under the 
holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

In this case, as a preliminary matter, the Board notes that 
the veteran's service-connected left knee disability is 
presently rated under the criteria for other knee impairment, 
38 C.F.R. § 4.71a, Code 5257.  The Board finds the veteran is 
appropriately rated under this diagnostic code.  Although VA 
x-ray examination reports dated in October and December 1991 
noted osteoarthritis to the left knee, the Board finds the 
November 1992 MRI study and the June 2000 x-ray examination 
report are persuasive evidence that the veteran's left knee 
disability is manifested by no present arthritis.  Therefore, 
the Board concludes that entitlement to a separate rating for 
arthritis is not warranted.

Based on the evidence of record, the Board finds persuasive 
medical evidence demonstrates the veteran's service-connected 
left knee disability is presently manifested by no more than 
a slight disability.  Although the veteran complained of 
severe pain and instability, there is no objective medical 
evidence of any recent left knee subluxation or lateral 
instability.  The private and VA medical reports of record 
show the veteran's left knee ligaments are intact and show 
McMurray's and Lachman's signs have been negative.  
Therefore, the Board is unable to conclude that there is more 
than mild instability or more than slight overall impairment 
of the knee.  Under these circumstances, the current 10 
percent rating is consistent with the degree of functional 
impairment that has been demonstrated.

While a January 1996 VA examination noted moderate, diffuse 
pain on extension to 5 degrees and flexion to 100 degrees and 
left lower leg motor strength was 40 percent of normal, a 
June 2000 VA orthopedic examiner found only mildly decreased 
flexion at 120/125 degrees and full extension with mild 
discomfort expressed, by facial grimace, upon patellar 
compression.  The Board finds the June 2000 opinion is more 
persuasive of the veteran's actual left knee disability 
manifestations as it is consistent with the other medical 
evidence of record, including a September 1998 private 
medical report.  Absent persuasive clinical evidence of pain, 
flare-ups of pain, weakness on motion, excess fatigability, 
or incoordination due to the veteran's service-connected left 
knee disability, a higher alternative or separate compensable 
rating under 38 C.F.R. §§ 4.40, 4.45, 4.59, and Codes 5260, 
5261 is not warranted.  

There is also no persuasive evidence of any unusual or 
exceptional circumstances as to warrant an extraschedular 
rating for this disability.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service was not warranted.  See Bagwell, 9 Vet. App. 337.  

In this case, the Board finds no provision upon which to 
assign a higher rating.  The Board finds the preponderance of 
the evidence is against the veteran's claim.


ORDER

Entitlement to an increased schedular rating for a service-
connected right wrist disability is denied.

Entitlement to an increased 20 percent schedular rating for a 
service-connected right ankle disability is granted, subject 
to the law and regulations governing the payment of monetary 
awards.

Entitlement to an increased schedular rating for a service-
connected left ankle disability is denied.

Entitlement to an increased schedular rating for a service-
connected left knee disability is denied.

REMAND

The Board notes that the requested development as to the 
issue of entitlement to a schedular disability rating in 
excess of 20 percent for a service-connected right knee 
disability from the date of claim in June 1991 to 
January 23, 1996 was not sufficiently completed.  A remand by 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.  See Stegall, 11 Vet. App. 268.  Specifically, the 
Board notes the November 1995 remand asked the RO to obtain 
the records associated with the veteran's SSA disability 
claim.  In December 1995 correspondence the RO requested the 
records; however, the current record does not show they were 
obtained or that further action would be futile.  Thus, 
additional development is required.

As noted above, the Board finds that the veteran has 
submitted a notice of disagreement from the August 2001 
rating decision as to the assigned effective dates and 
compensation levels for his service-connected low back 
disability.  As a timely notice of disagreement has been 
filed, the Board's jurisdiction has been triggered and the 
issue must be REMANDED so that the RO can issue a statement 
of the case on the underlying claim which adequately notifies 
the veteran of the action necessary to perfect an appeal.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should issue a statement of 
the case as to the assigned effective 
dates and compensation levels for his 
service-connected low back disability.  
The veteran should be apprised of his 
right to submit a substantive appeal and 
to have his claims reviewed by the Board.  
The RO should allow the veteran the 
requisite period of time for a response.

2.  The RO should obtain the records 
associated with the veteran's claim for 
SSA benefits.  The RO must make continued 
efforts to obtain these records unless it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain them would be futile.

3.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and readjudicate the issue of 
entitlement to a schedular disability 
rating in excess of 20 percent for a 
service-connected right knee disability 
from the date of claim in June 1991 to 
January 23, 1996.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted, the RO should issue a 
supplemental statement of the case.  The requisite 
opportunity for response should be afforded.  Thereafter, the 
case should be returned to the Board for final review, if 
otherwise in order.  No action is required of the veteran 
unless notified by the RO; however, he is advised that 
failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2001).  The 
veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2002) 
(Historical and Statutory Notes).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



